Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. 
	The applicant argues that ball milling of the claimed amino acids and polyol produce unexpected results in terms of the amount of aroma and flavor detected compared to simply dry mixing.
	However, first, these results are not commensurate in scope with the claimed method because claim 1 merely recites milling and not ball milling as shown in the example 1 of the instant spec.
	Second, the applicant does not compare the closest prior art. Specifically, the prior art uses milling and not simply dry mixing as is highlighted in example 1 of the instant spec. 
	Third, the results demonstrated by the applicant are not unexpected. Specifically, Maillard reactions are known to occur even at low/room temperatures as taught by Feiner in Meat Products Handbook(see attached reference bottom p.5-top p.6)Therefore, one would expect some level of Maillard flavor products even if simply grinding as in the prior art.


/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791